Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 1 of 11 PageID #: 167




                        Exhibit 10
                    Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 2 of 11 PageID #: 168




TCL Smartphones with AI Camera System and Algorithms
(Including models TCL 10 Pro and TCL 10L)

Infringement of the ‘147 patent
Claim 1                      Evidence
1. A method of controlling   TCL Smartphones that include the AI Camera System perform a method of controlling exposure of a
exposure of a scene image scene image.
comprising the steps of;
                             For example, the smartphone includes a Scene Detection function to recognize many different types
                             of scenes (e.g. objects in bright sunlight, in night-time scenes, in close proximity to the camera) and
                             intelligently control the camera to produce photographs with optimal quality.




                                                                                                       [2]

(a) sensing a scene for            The TCL Smartphone with the AI Camera System senses a scene for image data including scene
image data including scene         brightness data from at least a first set of multiple regions of the scene including a subject region.
brightness data from at
least a first set of a plurality   For example, in order to correctly alter the brightness to produce a photograph with optimal quality,
of regions of the scene            the smartphone senses the brightness of various areas in a scene, which includes at least one area
including a subject region;        that has a subject. This ability aids the AI Camera System to automatically detect bright scenes such as
                                   beaches that may have people or animals as subjects, and less bright scenes such as sunrises and
                                   sunsets that typically have the sun and horizon as the subject.




                                                                                                                                            [3]


                                                                                                                                                  1
                 Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 3 of 11 PageID #: 169




(b) deriving values        The TCL Smartphone with the AI Camera System derives values representative of a brightness map of
representative of a        the scene in accordance with scene brightness data values corresponding to each of a first set of
brightness map of the      regions.
scene in accordance with
scene brightness data      For example, in order to correctly alter the brightness to produce an optimal photograph, the
values corresponding to    smartphone determines the brightness of the various areas in the scene, which are representative of a
each of a first set of     brightness map. The first image below was captured in Super Night Mode, whereby the smartphone
regions;                   detects the low light condition of the scene and properly exposes the image. In the second image that
                           mode is disabled and the image is incorrectly exposed. Notice that the street light and adjacent walls
                           in the first image (indicated by the red arrow) is correctly exposed so that details of the street light are
                           shown (e.g. its shape), whereas in the second image the street light is over-exposed and the shape
                           detail is not present.




                                                                                                    [4]



                                                                                                                                     2
                  Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 4 of 11 PageID #: 170




                                                                                                  [4]

(c) sensing the scene for      The TCL Smartphone with the AI Camera System senses the scene for image data including range data
image data including range     from at least a second set of regions in the scene.
data from at least a second
set of regions in the scene;   For example, in order to perform the Bokeh blur function in the Portrait Mode, the smartphone senses
                               image range data from multiple areas of the image (e.g. foreground and background). In the image
                               below, the person is in the foreground and the foliage is in the background.




                                                                                                                                 3
                Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 5 of 11 PageID #: 171




                                                                                       [4]
(d) deriving values          The TCL Smartphone with the AI Camera System derive values representative of a range map in
representative of a range    accordance with range data values corresponding to each of the second set of regions and utilizing the
map in accordance with       values representative of a range map to determine a subject in the scene.
range data values
corresponding to each of     For example, the smartphone calculates range values to determine the foreground and background
the second set of regions    areas and determines a subject in the scene. For example, in the first image below with Bokeh enabled
and utilizing the values     in Portrait Mode, the person in the foreground is identified as a subject and the foliage is identified as
representative of a range    the background. In the second image Bokeh is disabled. Notice in the first image the Bokeh effect is
map to determine a subject   applied to the trees in the background (indicated by the red arrow) so that the details of the trees are
in the scene; and,           blurred, whereas in the second image the Bokeh effect is not applied and the tree detail remains.




                                                                                                                                     4
Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 6 of 11 PageID #: 172




                                                         [4]




                                                                                 5
                 Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 7 of 11 PageID #: 173




                                                                                      [4]

(e) comparing the range       The TCL Smartphone with the AI Camera System compare the range map with the scene brightness
map with the scene            map for determining a relationship between scene brightness and the subject brightness.
brightness map for
determining a relationship    For example, as shown in the image below, the smartphone has correctly determined the relationship
between scene brightness      between the brightness of the street light and adjacent alley walls, which are the subject, and the
and the subject brightness;   backdrop, which includes the street and walls in the foreground. As a result, the image is correctly
and,                          identified as a low light scene.




                                                                                                                                 6
                  Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 8 of 11 PageID #: 174




                                                                                                   [4]
(f) controlling the exposure   The TCL Smartphone with the AI Camera System controls the exposure by controlling artificial
by controlling artificial      illumination upon the scene, whereby a relationship of ambient and artificial illumination is generally
illumination upon the          obtained based on the relationship between scene brightness and the subject brightness.
scene, whereby a
relationship of ambient and    For example, the result of scene recognition depends on the scene illumination as well as the location
artificial illumination is     of the subject in the scene. The smartphone has a built-in flash, which in “Auto” mode automatically
generally obtained based       illuminates the subject, as needed, depending on the ambient lighting conditions of the scene. In the
on the relationship            last image below, which was correctly identified as a low light scene, the AI Camera System chose not
between scene brightness       to fire the flash, as would normally happen when the camera is in Auto Mode and the scene is dark.
and the subject brightness.    Under other conditions, for example dark scenes where the subject is not illuminated (e.g. a person at
                               night), the camera would fire the flash.




                                                                                                                                         7
Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 9 of 11 PageID #: 175




                                                                                 [1]




                                                                                       8
                 Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 10 of 11 PageID #: 176




                                                                                    [4]


References

[1] TCL 10 Pro – User Manual
https://dusermanual.com/wp-content/uploads/2020/05/T1-10-Pro-T799B-English-UM.pdf

[2] COMPARE TCL 10 MODELS
https://www.tclusa.com/products/mobile/comparison-chart

[3] TCL 10 PRO NXTVISION display + 64MP AI Quad Camera
https://www.tclusa.com/products/mobile/tcl-10-pro

[4] TCL 10 Pro review


                                                                                                   9
               Case 1:20-cv-00836-CFC Document 1-12 Filed 06/22/20 Page 11 of 11 PageID #: 177




https://www.techradar.com/reviews/tcl-10-pro-review




                                                                                                 10
